Per Curiam,
Notwithstanding the earnest and plausible argument of the appellant’s counsel we think the action must' be regarded as based on the note set forth in the statement of claim. Therefore the question is presented whether a *435joint action lies against the maker and the irregular indorser of a promissory note. We find nothing in the negotiable instrument act of 1901 which changes the law upon that subject as declared in Fawcett v. Fell, 77 Pa. 308, and Wolf v. Hostetter, 182 Pa. 292. True, that act declares that where a person, not otherwise a party to an instrument places thereon his signature in blank, before delivery, he is liable: Alldred’s Est., 229 Pa. 627. But he is not made liable as a maker but only as an indorser and hence the former rule as to joinder is unimpaired. This conclusion is amply sustained by the clear and satisfactory opinion of the learned judge below and nothing can be profitably added by us to what he has said.
The judgment is affirmed.